            Case 8:21-cv-00768-JVS-KES Document 21-1 Filed 05/07/21 Page 1 of 2 Page ID #:96


            1
            2
            3
            4
            5
            6
            7
            8                                UNITED STATES DISTRICT COURT
            9                              CENTRAL DISTRICT OF CALIFORNIA
          10
          11     JANE DOE on behalf of herself and all               CASE NO. 8:21-cv-00768-JVS-KES
          12     others similarly situated,
                                                                     [PROPOSED] ORDER GRANTING
                                        Plaintiff,                   JOINT STIPULATION EXTENDING
          13                                                         TIME FOR REDDIT, INC. TO
                        v.                                           RESPOND TO COMPLAINT
          14
                 REDDIT, INC.,                                       Before: Hon. James V. Selna
          15
                                        Defendant.                   Complaint Served: April 26, 2021
          16
                                                                     Current Response Date: May 17, 2021
          17                                                         New Response Date:     June 16, 2021
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                 [PROPOSED] ORDER GRANTING JOINT STIPULATION
Crutcher LLP     EXTENDING TIME FOR REDDIT, INC. TO RESPOND TO COMPLAINT
                                                                                    CASE NO. 8:21-CV-00768-JVS-KES
            Case 8:21-cv-00768-JVS-KES Document 21-1 Filed 05/07/21 Page 2 of 2 Page ID #:97


            1                                                  ORDER
            2           This matter is before the Court pursuant to the Parties’ stipulation to extend
            3    Reddit’s deadline to respond to the Complaint. Based on the stipulation of the Parties,
            4    and good cause appearing, IT IS HEREBY ORDERED that:
            5           The deadline for Reddit to respond to the Complaint shall be June 16, 2021.
            6           IT IS SO ORDERED.
            7
            8    Dated:
            9                                                         Hon. Judge James V. Selna
                                                                      United States District Judge
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                 [PROPOSED] ORDER GRANTING JOINT STIPULATION
Crutcher LLP     EXTENDING TIME FOR REDDIT, INC. TO RESPOND TO COMPLAINT
                                                                                      CASE NO. 8:21-CV-00768-JVS-KES
